Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.      Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is required by the instant claims, particularly the instant claim 1, “A release agent for a reactive hot melt resin, wherein a dispersion term (δD) in the Hansen solubility parameters falls within the range of 14.0 to 21.0 MPa0.5, a dipole interaction force term (δP) falls within the range of 0 to 10.5 MPa0.5, and a hydrogen bond term (δH) falls within the range of 0 to 13.5 MPa0.5.”  It is not clear from the grammar of the claim if the release agent is required to have the claimed dispersion term (δD) in the Hansen solubility parameters, dipole interaction force term (δP), and hydrogen bond term (δH) or if the reactive hot melt resin is required to have the claimed dispersion term (δD) in the Hansen solubility parameters, dipole 

For the purposes of examination, the claims will be interpreted as having any of the above interpretations of the instant claim 1.

3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.     Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4076924 Toyota et al.

Regarding claims 1-5:

Toyota discloses methyl benzoate, ethyl benzoate, butyl benzoate, and hexyl benzoate at column 5, lines 50-52.  The instant specification, paragraph [0015] shows these benzoates to fall within the scope of the instantly claimed release agents and to have the instantly claimed dispersion term (δD) in the Hansen solubility parameters, dipole interaction force term (δP), and hydrogen bond term (δH).  Toyota does not disclose these benzoates as release agents.  However, they are the compounds which the instant specification describes as being release agents.  They therefore have the ability to be the instantly claimed release agents necessarily and inherently.  The instant claims are directed to the release agents per se.  Note the preambles of the instant claims 1-5, particularly “A release agent” and “The release agent”.  These benzoates of Toyota therefore anticipate the instant claims 1-5.  It is noted that the instant claims 3-5 further define the reactive hot melt adhesive.  However, the instant claims 3-5 are also directed to the release agent per se, which does not require the presence of the hot melt resins of the instant claims 3-5.  The benzoates of Toyota are the benzoic acid esters of the instant claim 2.  The future intended use “for a reactive hot melt resin” of the instant claims does not define the instantly claimed release agents over the methyl benzoate, ethyl benzoate, butyl benzoate, and hexyl benzoate of Toyota, column 5, lines 50-52 because the benzoates of Toyota are the instantly claimed release agents even if they are not disclosed for that future intended use.


5.     Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated JP 2007-169388 Iwasaki et al., the English abstract thereof provided is referenced below.

Regarding claims 1-5:

Iwasaki discloses benzoic acid diethylene glycol ester and benzoic acid dipropylene glycol ester at the English abstract of Iwasaki.  The instant specification, paragraph [0015] shows these benzoates to fall within the scope of the instantly claimed release agents and to have the instantly claimed dispersion term (δD) in the Hansen solubility parameters, dipole interaction force term (δP), and hydrogen bond term (δH).  Iwasaki does not disclose these benzoates as release agents.  However, they are the compounds which the instant specification describes as being release agents.  They therefore have the ability to be the instantly claimed release agents necessarily and inherently.  The instant claims are directed to the release agents per se.  Note the preambles of the instant claims 1-5, particularly “A release agent” and “The release agent”.  These benzoates therefore anticipate the instant claims 1-5.  It is noted that the instant claims 3-5 further define the reactive hot melt adhesive.  However, the instant claims 3-5 are also directed to the release agent per se, which does not require the presence of the hot melt resins of the instant claims 3-5.  The benzoates of Iwasaki are the benzoic acid esters of the instant claim 2.  The future intended use “for a reactive hot melt resin” of the instant claims does not define the instantly claimed release agents over the benzoic acid diethylene glycol ester and benzoic acid 
The disclosure of benzoic acid diethylene glycol ester and benzoic acid dipropylene glycol ester at the English abstract of Iwasaki therefore anticipates the instant claims 1-5.

6.      Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US Pat. Application Publication No. 2008/0268140 Akhtar et al.

Regarding claims 1-5:

Akhtar discloses tetrahydrofurfuryl alcohol.  The instant specification, paragraph [0015] shows tetrahydrofurfuryl alcohol to fall within the scope of the instantly claimed release agents and to have the instantly claimed dispersion term (δD) in the Hansen solubility parameters, dipole interaction force term (δP), and hydrogen bond term (δH).  Akhtar does not disclose tetrahydrofurfuryl alcohol as  a release agent.  However, it is a compound which the instant specification describes as being a release agent.  Tetrahydrofurfuryl alcohol therefore has the ability to be the instantly claimed release agent necessarily and inherently.  The instant claims are directed to the release agents per se.  Note the preambles of the instant claims 1-5, particularly “A release agent” and “The release agent”.  The tetrahydrofurfuryl alcohol of Akhtar therefore anticipates the instant claims 1-5.  It is noted that the instant claims 3-5 further define the reactive hot melt adhesive.  However, the instant claims 3-5 are also directed to the release agent per se, which does not require the presence of the hot melt resins of the instant claims 3-5.  The tetrahydrofurfuryl alcohol of Akhtar is the tetrahydrofurfuryl alcohol of the instant claim 2.  
The disclosure of tetrahydrofurfuryl alcohol of Akhtar therefore anticipates the instant claims 1-5.

7.      Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US Pat. n No. 6555288 Xu et al.

Regarding claims 1-5:

Xu discloses tetrahydrofurfuryl acrylate and tetrahydrofurfuryl methacrylate.  The instant specification, paragraph [0015] shows tetrahydrofurfuryl acrylate and tetrahydrofurfuryl methacrylate to fall within the scope of the instantly claimed release agents and to have the instantly claimed dispersion term (δD) in the Hansen solubility parameters, dipole interaction force term (δP), and hydrogen bond term (δH).  Xu does not disclose tetrahydrofurfuryl acrylate or tetrahydrofurfuryl methacrylate as  a release agent.  However, they are compounds which the instant specification describes as being a release agent.  Tetrahydrofurfuryl acrylate and tetrahydrofurfuryl methacrylate therefore have the ability to be the instantly claimed release agent necessarily and inherently.  The instant claims are directed to the release agents per se.  Note the preambles of the instant claims 1-5, particularly “A release agent” and “The release agent”.  The tetrahydrofurfuryl acrylate and tetrahydrofurfuryl methacrylate of Xu therefore 
The disclosure of tetrahydrofurfuryl acrylate and tetrahydrofurfuryl methacrylate of Xu therefore anticipates the instant claims 1-5.

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762